THIS was a bill in chancery to correct a mistake in a deed. A part of the defendants were infants. No process appears to have been served upon these infants, but a guardian ad litem was appointed, who, the record states, waived the service of the process on them. This he could not do — see Hough v. Canby, 8 Blackf. 301 — unless the heirs were present in Court, which does not appear, and, on error, cannot be presumed. For this error we are compelled to reverse the decree below, with costs.
The decree is reversed. Cause remanded for further proceedings.